IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JOHN SANDERSON, JR. PLAINTIFF
v. No. 1:18CV230-GHD-JMV
ALCORN CO. DEPT. OF
HUMAN SERVICES, ET AL. DEFENDANTS

ORDER DISMISSING CASE AS UNTIMELY FILED

This matter comes before the court on the plaintiffs response [9] to the court’s January 23,
2019, order [5] requiring him to show cause why the instant case should not be dismissed as barred by
the applicable statute of limitations A federal court borrows the forum state’s general or residual
personal injury limitations period. Owens v. Okure, 488 U.S. 235, 249 (1989); Gartrell v. Gaylor,
981 F.2d 254 (5‘h Cir. 1993). ln Mississippi, that statute is Miss. Code Ann. § 15-1-49, which allows
a litigant only three years to file such an action, and the statute begins to run “at the moment the
plaintiff becomes aware he has suffered an injury or has sufficient information to know he has been
injured.” Russel v. Board of Trustees of F iremen, etc. , 968 F.Zd 489 (5"‘ Cir. 1992), cert. denied, 113
S. Ct. 1266 (1993) (citations omitted).

In this case Mr. Sanderson knew by the time of his 2003 trial, at the very latest, that the
prosecution had procured the DNA analysis from his paternity suit in Chancery Court to use in his
criminal trial. He knew that he and his daughter had been separated since 2001. Thus, it appears
that the plaintiff became aware that he suffered an injury or had sufficient information to know that he
had been injured since at least 2003. Under Mississippi’s three-year limitation period, the deadline
for Mr. Sanderson to file suit based upon these facts expired in 2006, some twelve years before he

filed the instant suit in 2018.

The Show-Cause Order [5] set forth the reasons it appears that this case was untimely iiled.
The plaintiff argues in response that the statute of limitations should be tolled, as a petition to
terminate his parental rights has been pending in Chancery Court since 2009 - and is still pending.

As such, according to the plaintiff, his parental rights have not been terminated and are thus intact.

The pendency of the state proceeding to terminate Mr. Sanderson’s parental rights is not
relevant to this case. Mr. Sanderson was convicted in 2003 for sexual battery and statutory rape of
his young daughter’s half-sister, who was ten years old at the time. Mr. Sanderson has been
incarcerated, serving a life sentence, since 2003; as such, he has not been in a position to visit his
daughter. In addition, the court does not believe that anyone with the Mississippi Departrnent of
Human Services would permit such a visit, given the crime of Mr. Sanderson’s conviction.

If Mr. Sanderson seeks an order requiring the Chancery Court to move the proceeding
regarding termination of his parental rights to conclusion, then he must do so via a petition for Wn`t of
mandamus in the Mississippi Supreme Court. Sanderson has known about the issues he raises in the
present case since at least 2003. Thus, under Miss. Code Arm § 15-1-49, the deadline for seeking §
1983 relief in this court expired in 2006. He did not file the instant case under December 2018, more
than a decade beyond the filing deadline As such, the instant case is DISMISSED with prejudice as

untimely filed.

SO ORDERED, this, the 27th day of February, 2019.

JL ll 9¢;..9....

SENIOR JUDGE

 

